PER CURIAM.
The state’s Petition for Writ of Certiora-ri is denied.
We address one issue briefly in the interest of clarity. The trial court granted defendant Louis Dieppa’s Renewed Motion in Limine wherein he argued that although the state should be prohibited from *327using police regulations to establish that he acted in a corrupt manner, he should not be prohibited from using the same regulations to establish the opposite. Although certain types of evidence can be inadmissible for some purposes and still be admissible for others, the introduction of such evidence can often open the door to the introduction of the otherwise inadmissible evidence. Nothing in our decision today precludes the trial judge from reconsidering his limine rulings if the evidence introduced by the defense opens such doors.
Certiorari denied.